



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ma, 2014 ONCA
    259

DATE: 20140402

DOCKET: C53765

Sharpe, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zi Hang Ma

Appellant

A. Bryant as agent for Howard Krongold, counsel for the
    appellant

F. Au, for the respondent

Heard: April 1, 2014

On appeal from the conviction and sentence imposed by Justice
    Bruce A. Glass of the Superior Court of Justice, dated July 4 and September 1,
    2010 respectively, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes that there was an error in the jury charge in
    relation to party liability for manslaughter and that the appeal should be
    allowed and a new trial ordered.

[2]

We agree and so order.


